                                               United States Bankruptcy Court
                                               Middle District of Tennessee
In re:                                                                                                     Case No. 20-03560-MFH
LG ORNAMENTALS, LLC                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0650-3                  User: anm0611                      Page 1 of 1                          Date Rcvd: Sep 09, 2020
                                      Form ID: pdf001                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 11, 2020.
db             +LG ORNAMENTALS, LLC,   3904 HWY 31 E,   Bethpage, TN 37022-9026

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 11, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 9, 2020 at the address(es) listed below:
              JEFFREY S GRASL   on behalf of U.S. Trustee    US TRUSTEE jeffrey.s.grasl@usdoj.gov
              LEFKOVITZ AND LEFKOVITZ, PLLC   on behalf of Debtor    LG ORNAMENTALS, LLC
               slefkovitz@lefkovitz.com,
               stevelefkovitz@aol.com;sllbkecf@gmail.com;khancock@lefkovitz.com;lefkovitzcvlecf@lefkovitz.com;r5
               2946@notify.bestcase.com;mspezia@lefkovitz.com
              US TRUSTEE   ustpregion08.na.ecf@usdoj.gov
                                                                                             TOTAL: 3




            Case 3:20-bk-03560             Doc 16 Filed 09/11/20 Entered 09/11/20 23:55:10                                Desc
                                         Imaged Certificate of Notice Page 1 of 2
      Dated: 9/9/2020



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

                                                             }       Case No. 3:20-bk-03560
LG ORNAMENTALS, LLC                                          }
3904 HWY 31 E                                                }       Chapter 11
Bethpage, TN 37022                                           }
                                                             }       Judge Harrison

       Debtor(s)

        ORDER GRANTING APPLICATION TO EMPLOY AND RETENTION OF
         LEFKOVITZ & LEFKOVITZ, PLLC AS COUNSEL FOR DEBTOR(S)

       This matter came on for consideration on the Application for Order Approving

Employment and Retention of Lefkovitz & Lefkovitz, PLLC as Counsel for Debtor(s) (the

“Motion”). It appears that approval of employment on the terms and conditions described in the

Motion is appropriate. It further appears that notice of the Motion was properly given pursuant to

all applicable parties and that no objections were filed.

       It is therefore ORDERED that the motion is approved on the terms and conditions

described in the Motion, and Lefkovitz & Lefkovitz, PLLC is approved and authorized as counsel

for the Debtor(s).

               THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY
                     AS INDICATED AT THE TOP OF THE FIRST PAGE.

APPROVED FOR ENTRY:

LEFKOVITZ & LEFKOVITZ

/S/ STEVEN L. LEFKOVITZ
Steven L. Lefkovitz, No. 5953
Attorney for Debtor
618 Church Street, Suite 410
Nashville, Tennessee 37219
Phone: (615) 256-8300
Fax: (615) 255-4516
                                                                      This Order has been electronically
Email: slefkovitz@lefkovitz.com                                       signed. The Judge's signature and
                                                                      Court's seal appear at the top of the
                                                                      first page.
                                                                      United States Bankruptcy Court.




Case 3:20-bk-03560        Doc 16 Filed 09/11/20 Entered 09/11/20 23:55:10                        Desc
                        Imaged Certificate of Notice Page 2 of 2
